Case 2:17-cv-12933-TGB-RSW ECF No. 52, PageID.1258 Filed 01/28/21 Page 1 of 1




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

EMANUEL FORD,                                   2:17-CV-12933-TGB

                  Plaintiff,

                                                      ORDER
      vs.

CITY OF DETROIT, ET AL.,                         HONORABLE
                                              TERRENCE G. BERG
                  Defendants.



                        ORDER OF DISMISSAL

      The Court was notified that the parties had reached a resolution

in this matter. Therefore, the case will be dismissed.

      Accordingly, it is ORDERED that the Complaint is DISMISSED

WITHOUT PREJUDICE.              The Court retains jurisdiction over this

matter to enforce the terms of the settlement agreement.          See, e.g.,

Moore v. United States Postal Serv., 369 Fed. App’x 712 (6th Cir. 2010).

      SO ORDERED.DATED this 28th day of January, 2021.

                                   BY THE COURT:

                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge
